Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156192(28)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  HOME-OWNERS INSURANCE COMPANY,                                                                          Kurtis T. Wilder,
      Plaintiff/Counterdefendant-Appellant,                                                                           Justices
                                                                    SC: 156192
  v                                                                 COA: 336464
                                                                    Montcalm CC: 2015-020669-CK
  ADVANCED FARM EQUIPMENT, LLC,
          Defendant/Cross-Defendant-Appellee,
  and
  BURLINGTON INSURANCE COMPANY,
           Defendant/Counterplaintiff/
           Cross-Plaintiff-Appellee
  and
  KYLE LENNARD, STEFANI LENNARD, and
  LENNARD AG COMPANY,
             Intervening Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff/counterdefendant-appellant to
  extend the time for filing its reply is GRANTED. The reply submitted on September 13,
  2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 15, 2017
                                                                               Clerk